       Case: 3:20-cv-00212-jdp Document #: 23 Filed: 11/02/20 Page 1 of 1




                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF WISCONSIN

BRIDGET RENNA OSBORNE,

                    Plaintiff,
      v.
                                                        Case No. 20-cv-212-jdp
ANDREW M. SAUL,
Commissioner of Social Security

                    Defendant.


                            JUDGMENT IN A CIVIL CASE


      IT IS ORDERED AND ADJUDGED that judgment is entered in favor of

defendant Andrew M. Saul, Commissioner of Social Security, affirming the decision of

the Commissioner and dismissing this case.




           s/ V. Olmo, Deputy Clerk                               11/02/2020
        Peter Oppeneer, Clerk of Court                               Date
